Title: John Quincy Adams to Abigail Adams, 12 April 1778
From: Adams, John Quincy
To: Adams, Abigail



Hond. Mamma
Paris April ye 12th. 1778

Having now a good opportunity I Cannot Let it Slip without writing a few Lines To You as it is not often That I have That Pleasure & So I must not let Slip one opportunity in writing To So kind and Tender a Mamma as you have been To me for Which I believe I Shall never be able to Repay you
I hope I Shall never forget the goodness of God in Preserving us Through all The Dangers That We have been exposed to in Crossing The Seas, and that by his almighty Power we have arrived Safe in Paris france after a Troublesome voyage.
We arrived at Paris on Wednesday Evening at about 8 oclock When we Procurd a Lodging Which we found dificult to Get but after Going to 2 or 3 places We found a place That We Could hire for 2 Days where we Logd the Next Morning we went to find Dr Franklin where we found him at a place Calld Passy about 2 Leagus out of the City.

I am with My Love To My Sister and Brothers Your Dutiful Son
John Quincy Adams

